Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending and addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2, 2020, is in compliance with the provisions of 37 CFR 1.97 and has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. In particular, the present drawings do not show “a gradient density tapered in the first direction from a lesser density at the first depth to a greater density at the second depth,” as recited in Claims 8, 11, 15, and 19. Although FIG. 7 of the present drawings show a lattice structure with cells transitioning from a first density to a second density, neither FIG. 7 nor the remaining drawings show a tapering or gradual transitioning of densities in the structure or material associated with the cushion. Instead, only an abrupt transition from the first density to the second density is shown. Therefore, the “gradient density tapered in the first direction from a lesser density at the first depth to a greater density at the second depth,” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Specification
The disclosure is objected to because of the following informality: in paragraph 0023, line 13 of the specification, “from an edg of floor” should read -- from an edge of floor --. Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities: 
Although Claim 20 complies with 35 U.S.C. 112(d), it is noted that Claim 20 depends from Claim 17 and repeats a limitation of Claim 17. In particular, lines 1-2 of Claim 17 and lines 1-2 of Claim 20 each separately recite “the lattice structure is formed via additive manufacturing” and is therefore repetitive in Claim 20. It is suggested that the repetitive limitation be deleted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, 10, 12, 13, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10, and 16, the term “substantially nonabsorbent” is a relative term which renders the claim indefinite. The term “substantially nonabsorbent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it is unclear what absorbent capacity (or the lack thereof) the material is required to have in order to be considered substantially nonabsorbent. For the purposes of examination, a material is considered to be substantially nonabsorbent if it is not intentionally used to absorb and carry a liquid.
Regarding Claims 4, 12, 13, and 20, the term “generally solid surface” is a relative term which renders the claim indefinite. The term “generally solid surface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it is unclear whether generally solid surfaces include or exclude semi-solids such as gel and whether the generally solid surfaces must exhibit a certain level resiliency (i.e., be within a certain range of modulus of resiliency). For the purposes of examination, any surface of an object made of a solid material (i.e., is not liquid or gaseous) is considered to have a generally solid surface.
Regarding Claim 6, the claim recites the limitation "gradient density" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Application Pub. No. 2006/0033322 to Suess (hereinafter “Suess”).
Regarding Claim 1, Suess discloses a cushion for a fuel system (foam members 110, 112 for a fuel storage system 84 of a fuel cell system; see e.g., paras. 0044-0045 and FIGS. 5-6), the cushion comprising:
a lattice structure shaped to fit between a mounting surface of a receiving assembly and a fuel cell (it is noted that the “shaped to fit” limitation is being considered as intended use and does not require any specific structure; this requirement is met if the foam member of Suess is capable of being positioned in some location between a mounting surface and a fuel cell; in this instance, the foam member 112 of Suess is mounted within a case 86 such that it is located between a fuel cell 26 and the right-most mounting surface of the case 86; see e.g., Suess at paras. 0042-0045 and annotated FIGS. 5 and 6 below), the lattice structure formed of a material 
an exterior surface of the lattice structure configured to be oriented toward a fuel cell (the left-most outer surface of the foam member 112 can be considered as an exterior surface and is oriented towards the fuel cell 26; see annotated FIG. 6 below); and
an interior surface of the lattice structure configured to fit the mounting surface (the right-most outer surface of the foam member 112 can be considered as an interior surface that is mounted against the right, vertical portion of the case 86; see annotated FIG. 6 below).

    PNG
    media_image1.png
    440
    1234
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    436
    1077
    media_image2.png
    Greyscale

Regarding Claim 5, Suess discloses wherein the lattice structure has a uniform density (the honeycomb structure for the foam member 112 would have a uniform density; see e.g. Suess at para. 0044).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application Pub. No. 2018/0244397 to Carr (hereinafter “Carr”) and further in view of U.S. Application Pub. No. 2019/0118486 to Compton (hereinafter “Compton”).
Regarding Claim 1, Carr discloses a cushion for a fuel system (fuel cushion 106 for protecting fuel cells; see e.g., Carr at para. 0025), the cushion comprising:
a structure shaped to fit between a mounting surface of a receiving assembly and a fuel cell, the lattice structure formed of a material substantially nonabsorbent of fuel (the fuel cushion 106 is formed from a foam substrate 134 that is not intended to absorb any liquid and the fuel cushion 106 is interposed between fuel cells 104 and the inner surface of the fuel cell receiving assembly 102; see e.g., Carr at para. 0025 and FIG. 2A);
an exterior surface of the lattice structure configured to be oriented toward a fuel cell (surface 154 of the wall fuel cell cushion 114 may be machined to abut the fuel cells 104; see e.g., Carr at para. 0034); and
an interior surface of the lattice structure configured to fit the mounting surface (surface 156 of the wall fuel cell cushion 114 may be machined to abut a wall 116 of the fuel cell receiving assembly 102; see e.g., Carr at para. 0034).
Carr further describes the foam substrate 134 being formed from a closed cell foam (see e.g., Carr at para. 0030). However, Carr does not describe the foam substrate 134 of the fuel cushion 106 as being a lattice structure having a network of nodes and beams defining cells. Compton teaches a method of producing a cellular structure, which can be a closed cell structure (see e.g., Compton at para. 0029). The closed cell structure includes a lattice structure with a network of nodes and beams defining cells (see e.g., Compton at FIGS. 26A-29D). Compton discloses that a graded cellular material can be used in crumple zones or other protective systems in a vehicle (see e.g., Compton at para. 0005). The graded cellular material can include a hexagonal cell geometry including thin walls or struts of solid material arranged periodically in space to define empty cells or voids (see e.g., Compton at paras. 0002-0003). The hexagonal cell structure can further be configured as a graded hexagonal cellular structure such that the cells are to more readily collapsible about the perimeter, but is less compressible at a 
Thus, it would have been obvious to one skilled in the art at the time of filing to substitute the foam substrate 134 of Carr with the hexagonal cellular structure as taught by Compton to provide a protective enclave surrounding the fuel cell 104 of Carr, enabling the outer perimeter of the hexagonal cellular structure to more readily collapse while preventing the fuel cell 104 from being compressed during an impact or strike.
Regarding Claim 2, the combination of Carr and Compton disclose wherein the lattice structure is formed via additive manufacturing (the hexagonal cellular structure is formed using an additive manufacturing technique; see e.g., Compton at paras. 0008 and 0030).
Regarding Claim 3, the combination of Carr and Compton disclose wherein the interior surface has a recess to position a protrusion on the mounting surface (the fuel cell cushion 106 can be shaped to abut and cover any protrusions of the fuel cell receiving assembly 102; see e.g., Carr paras. 0004, 0025, and 0034).
Regarding Claim 4, the combination of Carr and Compton disclose wherein the exterior surface is a generally solid surface (the hexagonal cell structure is a closed cell structure that provides a rigid, solid structure and the outer surfaces of the hexagonal cell structure would in turn have a rigid, solid surface; see e.g., Compton at paras. 0003-0004).
Regarding Claim 6, the combination of Carr and Compton disclose wherein the lattice structure has gradient density (the hexagonal cell geometry is a graded cellular structure; see e.g., Compton at paras. 0154-0155 and FIGS. 27A-31E).
Regarding Claim 7, the combination of Carr and Compton disclose wherein the lattice structure is tapered in a first direction from a first depth, between the exterior surface and the interior surface, that is greater than a second depth (the floor fuel cushion 110 can be tapered from increasing to 
Regarding Claim 8, the combination of Carr and Compton disclose wherein the lattice structure has a gradient density tapered in the first direction from a lesser density at the first depth to a greater density at the second depth (the graded hexagonal cellular structure can be arranged such that the cells are more readily collapsible about the perimeter, but is less compressible at a central region to provide a protective enclave for objects nested within the cellular structure; since the middle portion 148 of Carr is located at a central region, the middle portion 148 would have a smaller thickness and a greater density than that of the edge 146; see e.g., Carr at para. 0032 and FIG. 2A and Compton at para. 0154 and FIGS. 28A-28B).
Regarding Claim 9, the combination of Carr and Compton disclose wherein the lattice structure has a tapered compression strength from a lesser compression strength at the first depth to a greater compression strength at the second depth (the graded hexagonal cellular structure can be arranged such that the cells are more readily collapsible about the perimeter, but is less compressible at a central region to provide a protective enclave for objects nested within the cellular structure; since the middle portion 148 of Carr is located at a central region, the middle portion 148 would have a smaller thickness and a greater density than that of the edge 146, the greater density providing the middle portion 148 with greater compression strength; see e.g., Carr at para. 0032 and FIG. 2A and Compton at para. 0154 and FIGS. 28A-28B).
Regarding Claim 10, Carr discloses a fuel system (fuel system 100; see e.g., Carr at para. 0025) comprising:
a receiving assembly having a mounting surface to receive a fuel cell (receiving assembly 102 that receives a fuel cell 104; see e.g., Carr at paras. 0025-0027);

an exterior surface of the lattice structure oriented toward the fuel cell (surface 154 of the wall fuel cell cushion 114 may be machined to abut the fuel cells 104; see e.g., Carr at para. 0034); and
an interior surface of the lattice structure fit to the mounting surface (surface 156 of the wall fuel cell cushion 114 may be machined to abut a wall 116 of the fuel cell receiving assembly 102; see e.g., Carr at para. 0034).
Carr further describes the foam substrate 134 being formed from a closed cell foam (see e.g., Carr at para. 0030). However, Carr does not describe the foam substrate 134 of the fuel cushion 106 as being a lattice structure having a network of nodes and beams defining cells. Compton teaches a method of producing a cellular structure, which can be a closed cell structure (see e.g., Compton at para. 0029). The closed cell structure includes a lattice structure with a network of nodes and beams defining cells (see e.g., Compton at FIGS. 26A-29D). Compton discloses that a graded cellular material can be used in crumple zones or other protective systems in a vehicle (see e.g., Compton at para. 0005). The graded cellular material can include a hexagonal cell geometry including thin walls or struts of solid material arranged periodically in space to define empty cells or voids (see e.g., Compton at paras. 0002-0003). The hexagonal cell structure can further be configured as a graded hexagonal cellular structure such that the cells are more readily collapsible about the perimeter, but is less compressible at a central region to provide a protective enclave for objects nested within the cellular structure (see e.g., Compton at para. 0154 and FIGS. 28A-28B).
Thus, it would have been obvious to one skilled in the art at the time of filing to substitute the foam substrate 134 of Carr with the hexagonal cellular structure taught by Compton to provide a protective enclave surrounding the fuel cell 104 of Carr, enabling the outer perimeter of the hexagonal cellular structure to more readily collapse while preventing the fuel cell 104 from being compressed during an impact or strike.
Regarding Claim 11, the combination of Carr and Compton disclose wherein 
the lattice structure is tapered in a first direction from a first depth, between the exterior surface and the interior surface, that is greater than a second depth (the floor fuel cushion 110 can be tapered from increasing to decreasing thickness from an edge 146 of the floor 112 to a middle portion 148 of the floor 112; see e.g., Carr at para. 0032 and FIG. 2A); 
the lattice structure has a gradient density tapered in the first direction from a lesser density at the first depth to a greater density at the second depth (the graded hexagonal cellular structure can be arranged such that the cells are more readily collapsible about the perimeter, but is less compressible at a central region to provide a protective enclave for objects nested within the cellular structure; since the middle portion 148 of Carr is located at a central region, the middle portion 148 would have a smaller thickness and a greater density than that of the edge 146; see e.g., Carr at para. 0032 and FIG. 2A and Compton at para. 0154 and FIGS. 28A-28B).
Regarding Claim 12, the combination of Carr and Compton disclose wherein the exterior surface is a generally solid surface (the hexagonal cell structure is a closed cell structure that provides a rigid, solid structure and the outer surfaces of the hexagonal cell structure would in turn have a rigid, solid surface; see e.g., Compton at paras. 0003-0004).
Regarding Claim 13, the combination of Carr and Compton disclose wherein

the interior surface has a recess to position a protrusion on the mounting surface (the fuel cell cushion 106 can be shaped to abut and cover any protrusions of the fuel cell receiving assembly 102; see e.g., Carr at paras. 0004, 0025, and 0034); and
the recess is defined by a solid surface (the hexagonal cell structure is a closed cell structure that provides a rigid, solid structure and the outer surfaces of the hexagonal cell structure would in turn have a rigid, solid surface; see e.g., Compton at paras. 0003-0004).
Regarding Claim 14, the combination of Carr and Compton disclose wherein the cushion is a unitary lattice structure having floor portion and a wall portion with a continuous external surface (Carr describes the floor and wall fuel cell cushions 110, 114 being formed of the same material and the additive manufacturing technique of Compton allows for both the floor and wall fuel cell cushions to be formed together regardless of the complexity of geometric design; see e.g., Carr at para. 0034 and Compton at para. 0006).
Regarding Claim 15, the combination of Carr and Compton disclose wherein 
the floor portion is tapered in a first direction from a first depth, between the exterior surface and the interior surface, that is greater than a second depth (floor fuel cushion 110 can be tapered from increasing to decreasing thickness from an edge 146 of the floor 112 to a middle portion 148 of the floor 112; see e.g., Carr para. 0032 and FIG. 2A); and
the floor portion has a gradient density tapered in the first direction from a lesser density at the first depth to a greater density at the second depth (the graded hexagonal cellular structure can be arranged such that the cells are more readily collapsible about the perimeter, but less compressible at a central region to provide a protective enclave for objects nested within the 
Regarding Claim 16, Carr discloses an aircraft (fuel system 100 for an aircraft; see e.g., Carr at para. 0025), comprising:
a receiving assembly having a mounting surface to receive a fuel cell, the mounting surface including a floor and a wall (receiving assembly 102 that receives a fuel cell 104, the receiving assembly includes a floor 112 and walls 116; see e.g., Carr at paras. 0025-0027 and FIGS. 2A and 2B);
a floor cushion positioned between the floor and the fuel cell (floor fuel cell cushions 110; see e.g., Carr at para. 0025 and FIGS. 2A, 2B, and 4C);
a wall cushion positioned between the wall and the fuel cell (wall fuel cell cushions 114, see e.g., Carr at para. 0025 and FIGS. 2A, 2B, and 5C); and
the floor cushion and the wall cushion each constructed of a material substantially nonabsorbent of fuel (the fuel cushion 106 is formed from a foam substrate 134 that is not intended to absorb any liquid and the fuel cushion 106 is interposed between fuel cells 104 and the inner surface of the fuel cell receiving assembly 102; see e.g., Carr at para. 0025 and FIG. 2A);
an exterior surface of the lattice structure oriented toward the fuel cell (surface 154 of the wall fuel cell cushion 114 may be machined to abut the fuel cells 104; see e.g., Carr at para. 0034); and
an interior surface of the lattice structure fit to the mounting surface (surface 156 of the wall fuel cell cushion 114 may be machined to abut a wall 116 of the fuel cell receiving assembly 102; see e.g., Carr at para. 0034).
Carr further describes the foam substrate 134 being formed from a closed cell foam (see e.g., Carr at para. 0030). However, Carr does not describe the foam substrate 134 of the fuel cushion 106 as being a lattice structure having a network of nodes and beams defining cells. Compton teaches a 
Thus, it would have been obvious to one skilled in the art at the time of filing to substitute the foam substrate 134 of Carr with the hexagonal cellular structure as taught by Compton to provide a protective enclave surrounding the fuel cell 104 of Carr, enabling the outer perimeter of the hexagonal cellular structure to more readily collapse while preventing the fuel cell 104 from being compressed during an impact or strike.
Regarding Claim 17, the combination of Carr and Compton disclose wherein the lattice structure is formed via additive manufacturing (the hexagonal cellular structure is formed using an additive manufacturing technique; see e.g., Compton at paras. 0008 and 0030).
Regarding Claim 18, the combination of Carr and Compton disclose wherein the floor portion is tapered in a first direction from a first depth, between the exterior surface and the interior surface, that is greater than a second depth (floor fuel cushion 110 can be tapered from increasing to decreasing thickness from an edge 146 of the floor 112 to a middle portion 148 of the floor 112; see e.g., Carr para. 0032 and FIG. 2A).
Regarding Claim 19, the combination of Carr and Compton disclose wherein 

 the floor portion has a gradient density tapered in the first direction from a lesser density at the first depth to a greater density at the second depth (the graded hexagonal cellular structure can be arranged such that the cells are more readily collapsible about the perimeter, but is less compressible at a central region to provide a protective enclave for objects nested within the cellular structure; since the middle portion 148 of Carr is located at a central region, the middle portion 148 would have a smaller thickness and a greater density than that of the edge 146 than that of the edge 146; see e.g., Carr at para. 0032 and FIG. 2A and Compton at para. 0154 and FIGS. 28A-28B).
Regarding Claim 20, the combination of Carr and Compton disclose wherein 
the lattice structure is formed via additive manufacturing (the hexagonal cellular structure is formed using an additive manufacturing technique; see e.g., Compton at paras. 0008 and 0030);
the exterior surface is a generally solid surface (the hexagonal cell structure is a closed cell structure that provides a rigid, solid structure and the outer surfaces of the hexagonal cell structure would have a rigid, solid surface; see e.g., Compton at paras. 0003-0004);
the floor portion is tapered in a first direction from a first depth, between the exterior surface and the interior surface, that is greater than a second depth (floor fuel cushion 110 can be tapered from increasing to decreasing thickness from an edge 146 of the floor 112 to a middle portion 148 of the floor 112; see e.g., Carr para. 0032 and FIG. 2A); and
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 5,451,015 to Cronkhite discloses a foam layer 83 at least partially surrounding a fuel cell 35 (see FIG. 7).
U.S. Patent No. 6,176,452 to Gallegos discloses a rigid structural foam 53 disposed between a vehicle internal structure 11 and a fuel bladder 17.
U.S. Application Pub. No. 2005/0001100 discloses a closed cell foam covering for a fuel tank (see FIGS. 2, 8, and 9)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/K.C.L./Examiner, Art Unit 3642

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642